Title: From James Madison to James Bowdoin, 10 December 1804
From: Madison, James
To: Bowdoin, James


SirDepartment of State 10 Decr. 1804.
The President of the United States being desirous of availing the public of your services as Minister Plenipotentiary to His Catholic Majesty, I have the honor to enclose your commission. As in many respects it would be desireable, that we should have the pleasure of your presence at the seat of government, before your departure for Spain, if it can be reconciled with your private convenience, I shall omit to forward you any farther documents respecting the mission, until you shall be pleased to intimate to me your acceptance of the appointment and your intentions with regard to the visit to Washington. With very high respect, I have the honor to be, Sir, Your most obed. servt.
James Madison
